DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 04 August 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. 
3. Claims 47-63 are pending and have been examined herein.
New Claim Rejections - 35 USC § 112 – New Matter
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims have been amended in the reply of 04 August 2022 to delete quantifying the circularized and ligated linear probe products and to recite therefor quantifying the circularized and ligated probe products.  The disclosure as originally filed does not provide basis for the now claimed methods in which only the ligation product formed by circularizing the probe product is detected as indicative of the copy number of the tandem repeat sequence. As written, the claims exclude detecting a linear, ligated probe product.
The originally filed disclosure states:
[0003] Classical MIP probes, and methods of using them, e.g., for nucleic acid detection and quantification, are not suitable, however, for use on tandem repeat sequences such as telomeres.
 [0030] The present methods and compositions provide MIPs that are specifically designed for tandem repeat-containing regions of the genome and take advantage of the multiplicity of ligation products that are generated in MIP-based assays on such regions, including both circularized and ligated linear products. The methods quantify the circularized and ligated linear products to allow reliable and rapid assessments of the copy number of tandem repeat sequences that vary between individuals, such as telomere sequences…the methods omit steps, e.g., exonuclease-based steps, to remove linear products prior to detection and/or quantification, and instead quantify ligation points of both circularized and ligated linear products in order to determine the abundance of the specific repeat motif in a sample as an indicator parameter of telomere length or of the length of another genomic motif..(Emphasis added).

See also para [0101-0104] and Figure 4.
The specification teaches that methods that remove the linear products are highly inaccurate and unreliable. For instance, the specification states:
[0004]… In view of this diversity of products, and the fact that classical MIP-based assays involve the removal of all linear products prior to detection or quantification, classical MIP-based approaches would lead to highly inaccurate and unreliable results when used with tandem repeat sequences.

Accordingly, the originally filed disclosure required that both the ligated linear probe product and the circularized, ligated probe product are quantified. The originally filed disclosure does not provide support for methods that do result in the production of a linear ligated product and methods in which a step of quantifying the linear ligated probe product is omitted, as encompassed by the present claims.
Also, the conditions for performing conventional MIP assays are distinct from the conditions disclosed in the specification as required to detect tandem repeats. For instance, the disclosure teaches that, in contrast to methods that detect tandem repeats using MIPs, conventional MIP methods require lower ratios of MIP probes relative to genomic DNA in the sample (para [0093]) and require the use of exonuclease to remove all non-circular ligation products (see, e.g. para [0002] and [0146-0147]). The present claims do not include the necessary limitations for performing conventional MIP assays. In fact, claim 60 requires the use of a large excess of the first and second probes relative to the quantity of the genomic DNA in the sample.
Regarding claim 62, the specification teaches that methods that use exonuclease I at levels that do not exceed 20 units per 50 ng of genomic DNA for a maximum of 1 hour do not degrade the linear ligated product. See, for example, para [0104] which teaches that under these conditions the exonuclease is used “to remove free (i.e., non-ligated) MIP probes but without degrading ligated linear MIPs.” Thus, the method of claim 62 still results in the production of a linear ligated probe product. Yet, the claim as amended includes methods in which the quantifying step does not include quantifying the linear ligated probe product.
If Applicant maintains that the disclosure as originally filed provides basis for the claims as amended in the reply of 04 August 2022, then Applicant should point to specific teachings in the specification which provide support for this amendment.
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 is indefinite over the recitation of “the ligated linear probe products” because this phrase lacks proper antecedent basis. Note that claim 47, from which claim 63 depends, was amended in the reply of 04 August 2022 to delete the recitation of a “ligated linear probe product.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634